Citation Nr: 0019605	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  00-12 770	)	DATE
	)
	)


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating decision of March 16, 2000, 
granting service connection for depression and assigning a 70 
percent rating.  

2.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating decision of May 5, 2000, 
granting a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on March 27, 1997.

The RO notified both the veteran and his attorney by letters 
on April 12, 2000, and May 19, 2000, that the case was being 
transferred to the Board for a determination concerning the 
attorney's eligibility for payment of attorney fees from 
past-due benefits.  They were advised that any additional 
evidence or argument should be submitted to the Board within 
30 days.  The attorney responded by letter dated May 26, 
2000, and asserted that his case was like the case decided by 
the United States Court of Veterans Appeals (Court) in Matter 
of Fee Agreement of Cox in Case No. 91-326, 11 Vet.App. 
1998).  


FINDINGS OF FACT

1.  There has been no final Board decision with respect to 
the issue of entitlement to service connection for 
depression.  

2.  There has been no final Board decision with respect to 
the issue of entitlement to service connection for a TDIU.

CONCLUSIONS OF LAW

1.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's March 2000 grant of 
entitlement to service connection for depression.  38 
U.S.C.A. § 5904 (c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609 (c) (1999).

2.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's May 2000 grant of 
entitlement to service connection for a TDIU.  38 U.S.C.A. 
§ 5904 (c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609 (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

By rating decision dated March 16, 2000, the RO granted 
entitlement to service connection for depression and assigned 
a 70 percent rating.  By rating decision dated May 5, 2000, 
the RO granted entitlement to a TDIU.  There has not been a 
final Board decision with respect to either the issue of 
entitlement to service connection for depression or the issue 
of a TDIU.

Without final Board decisions with respect to the issues of 
entitlement to service connection for depression or a TDIU, 
the attorney is not entitled to past-due benefits stemming 
from either the RO's grant of entitlement to service 
connection for depression and assignment of a 70 percent 
rating, or from the RO's grant of a TDIU.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c)(1) (1999).

As noted in the introduction, the attorney asserted that the 
present case was similar to the case of Matter of Fee 
Agreement of Cox in Case No. 91-326, 11 Vet.App. 158 (1998).  
In that case, the Court held that the veteran's claim of 
secondary service connection for depression was before the 
Board for adjudication in 1990 when the Board affirmed a 30 
percent rating for bilateral pes planus, and that thus 
attorney fees could not be denied as to secondary service 
connection on the ground that there was no final Board 
decision.  Id. at 162-163. 

The Court stated, "Thus, because the veteran was awarded 
secondary service connection effective November 1989, it 
appears that the Secretary has concluded that the claim was 
before the RO at that time, and thus before the Board in 
December 1990 for adjudication - the necessary predicate 
which entitles Mr. Cox to attorney fees."  Id. at 163.  

The case of Matter of Fee Agreement of Cox in Case No. 91-
326, 11 Vet.App. 158 (1998) differs from the case at hand.  
In the current case on appeal, the veteran was granted 
service connection for depression secondary to burn scars on 
the feet and legs, and for a TDIU, effective April 20, 1998.  
This is the date that the veteran's claim for depression was 
received by the RO.  There is no earlier indication that the 
veteran wished to file a claim for either service connection 
for depression, or a TDIU.  

The only final Board decisions for attorney fee purposes are 
decisions dated October 24, 1990, and January 30, 1997.  In 
the October 1990 decision, the Board denied the veteran's 
claim for service connection for a right ankle condition 
manifested by instability.  In the January 1997 decision, the 
Board determined that the veteran had not submitted new and 
material evidence to reopen a claim for entitlement to 
service connection for a right ankle disability, to include 
instability, as secondary to the veteran's service-connected 
burns residuals.  In the January 1997 decision, the Board 
also denied claims for service connection for a low back 
disability, a left lower leg and ankle disability, a right 
lower leg disability, all as secondary to the veteran's 
service-connected burns residuals.  The Board also denied a 
claim for an increased rating for burn scars of the feet and 
legs from 10 percent disabling.  

No mention was made by the Board of a claim for service 
connection for depression or a TDIU in either the October 
1990 or January 1997 decisions.  There are not any statements 
or treatment records showing that claims for service 
connection for depression or a TDIU were before the Board in 
October 1990 or January 1997.  Therefore, as stated above, 
the attorney is not entitled to past-due benefits stemming 
from the grant of service connection for depression, or for a 
TDIU.  


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to service connection 
for depression by a rating decision of March 16, 2000, should 
be paid by the VA to the attorney.

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to a TDIU by a rating 
decision of May 5, 2000, should be paid by the VA to the 
attorney.




		
	G. H. Shufelt
Member, Board of Veterans' Appeals



 


